                                                                              USDC SDNY
                                                                              DOCUMENT
LINDA WONG                                                                    ELECTRONICALLY FILED
Member of NJ, PA, NY, VA & DC Bars                                            DOC #:
                                     lwong@wongfleming.com                    DATE FILED: 02/11/2020
                                       February 10, 2020

VIA ECF
The Honorable Gregory H. Woods
United States District Court
                                           MEMORANDUM                   ENDORSED
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

        Re:    Tony “Tzewen” Wu v. Metropolitan Transportation Authority, et. al.,
               Civil Action No. 1:18-cv-06543-GHW

Dear Judge Woods:

       This firm represents Defendants Metropolitan Transportation Authority and Metro-North
Commuter Railroad Company (incorrectly referenced in the Complaint as “Metro North
Commuter Railroad Company”), in the above referenced action. This matter is currently set for a
telephonic conference to discuss trial scheduling on February 14, 2020 at 1:00 p.m. After having
conferred with opposing counsel, we respectfully request that the telephonic conference be
adjourned due to a planned vacation that I have scheduled from February 14-18, 2020.

        Plaintiff’s counsel has consented to this request. Should the Court grant the request, we
note that counsel for both parties are available on February 13 between 9:00 a.m. and 11:00 a.m.
or anytime on February 19.

        Thank you for Your Honor’s consideration in this regard.


                                                    Respectfully submitted,

                                                    WONG FLEMING

                                                    /s/ Linda Wong

                                                    Linda Wong



Application granted. The telephonic conference scheduled for February 14, 2020 is adjourned to
February 19, 2020 at 11:00 a.m.

SO ORDERED.
                                                     _____________________________________
Dated: February 11, 2020                                    GREGORY H. WOODS
New York, New York                                         United States District Judge
